COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER


Appellate case name:       Taras Sozanski v. Lida Plesh

Appellate case number: 01-11-01071-CV

Trial court case number: 2011-13159

Trial court:               310th District Court of Harris County

        The District Court Clerk is ORDERED to file a supplemental clerk’s record in this Court
that contains the following documents:

               "Original Petition for Divorce" filed March 3, 2011, image number 48053281;

         w     "Affidavit from Authorized Process Server" filed May 31,2011, image number
               49136923; and

               "Motion for Alternative Service" filed June 27, 2011, image numbers 49153159,
               49153162, and 49153161


Tex. R. App. P. 34.5(c). The supplemental clerk’s record is to be filed m this Court by
September 24, 2012.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.

       It is so ORDERED.

Judge’s signature:/s/Laura C. Higley
                  [] Acting individually     [] Acting for the Court


Date: September 17, 2012